NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



C.B.,                                      )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-5032
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed December 19, 2018.

Appeal from the Circuit Court for Polk
County; Mark H. Hofstad, Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marilyn Muir Beccue,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Affirmed.

NORTHCUTT, BLACK, and BADALAMENTI, JJ., Concur.